2022 IL App (1st) 210931
                                            No. 1-21-0931
                                                                     Third Division
                                                                      June 22, 2022
     ____________________________________________________________________________


                                                IN THE

                                APPELLATE COURT OF ILLINOIS

                                          FIRST DISTRICT

     ____________________________________________________________________________


     STONEGATE INSURANCE COMPANY,           )     Appeal from the Circuit Court
                                            )     of Cook County.
           Plaintiff-Appellant,             )
                                            )
     v.                                     )     No. 2014 CH 5853
                                            )
     JOHN F. SMITH, CAROLE A. SMITH,        )
     TIMBERS IN PALOS CONDOMINIUM           )     The Honorable
     ASSOCIATION, REBECCA LERFELT,          )     Anna M. Loftus,
     MARY SEEGO, TRAVELERS HOME &           )     Judge Presiding.
     MARINE INSURANCE COMPANY, ALL          )
     UNKNOWN RENTERS AND CARRIERS           )
     ASO, ALLSTATE INSURANCE COMPANY, )
     and PAULINE QUIGLEY,                   )
                                            )
           Defendants-Appellees.            )
                                            )
     ____________________________________________________________________________


         PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
         Justices McBride and Ellis concurred in the judgment and opinion.

                                                OPINION

¶1        The instant appeal arises from a dispute regarding the interpretation of coverage clauses in

       a homeowner’s insurance policy. Defendant John F. Smith (Smith), a carpenter by trade, was
     No. 1-21-0931


        performing plumbing work at a townhouse residence owned by Pauline Quigley, also a

        defendant in this case. In the course of this plumbing work, Smith used a torch to heat the pipes

        he was working with. The flame from the torch spread through the unit upward and started a

        fire, causing substantial damage to an upstairs area.

¶2          The owner of the upstairs unit that was damaged by the fire carried a homeowner’s policy

        issued by Travelers Home and Marine Insurance Co. (Travelers). Allstate Insurance Company

        (Allstate) was the master carrier for the Timbers in Palos Condominium Association

        (Association), to which the damaged units belong. Smith carried a homeowner’s insurance

        policy with Stonegate Insurance Company (Stonegate). It is the interpretation of the Stonegate

        insurance policy that is at issue here.

¶3          Travelers paid about $38,000 to the owner of the neighboring unit for damages caused by

        the fire. Allstate paid about $66,000 in damages to the Association. Both Travelers and Allstate

        filed subrogation claims against Stonegate, claiming that Smith was negligent. Stonegate filed

        a declaratory action urging the court to find that the damages paid by Travelers and Allstate

        are excluded from its coverage under the policy it issued to Smith. After discovery was

        completed, the trial court found that the Stonegate homeowner’s policy covered the damages

        at issue and granted summary judgment in favor of Allstate. Stonegate appeals the summary

        judgment order and argues that the work performed by Smith is excluded under Stonegate’s

        homeowner’s policy. For the following reasons, we affirm the trial court’s decision granting

        summary judgment in favor of Allstate. Travelers’ damages are not part of this appeal.

¶4                                            BACKGROUND

¶5          On March 28, 2013, Smith was performing plumbing services at Quigley’s residence. More

        specifically, according to Smith, he was replacing a shower valve. At the time, Smith had been


                                                     2
     No. 1-21-0931


        a union carpenter for 30 years, but not a plumber, and was unemployed. There is no indication

        in the record that Smith received any type of compensation for the replacement of the shower

        valve, nor does Stonegate contend that Smith did. Rather, according to his deposition

        testimony, Smith was replacing this shower valve as a favor for a friend, who is the son-in-law

        of Quigley. Smith testified that this was “not something [he] typically do[es].” He also testified

        that he brought his own tools, including a propane tank with a nozzle, pipe cutters, hack saws,

        a drywall knife, and a hammer.

¶6          In the course of replacing the shower valve, Smith engaged in a practice known colloquially

        as “sweating the pipes.” Smith described this practice as follows: “That means that the pipes

        that supply [the shower] valve are made of copper. When you connect the copper and gutter,

        it’s called sweating. What you are doing is melting lead into the joints.”

¶7          As an initial step, Smith attempted to remove the old copper fittings from the shower valve.

        He did this by heating the copper fittings with a torch, thereby melting the lead that fused the

        fitting and the valve together, which, according to Smith, would allow the fitting to slip off.

        However, as Smith was using the torch to heat the fittings, the fiberglass insulation behind the

        bathroom wall caught fire. That fire spread upward to the neighboring unit, causing substantial

        damage to that unit.

¶8          The owner of the damaged unit upstairs received $38,221.41 through her Travelers

        homeowner’s insurance policy for damages caused by the fire. The Association received

        $66,000 through its master carrier policy with Allstate. Both Travelers and Allstate filed

        subrogation claims against Smith.

¶9          The foregoing account of events is not in dispute. What is in dispute is the parties’

        conflicting interpretation of the applicability of Smith’s homeowner’s policy with Stonegate


                                                      3
       No. 1-21-0931


          for the period from February 20, 2013, to February 20, 2014. That policy included liability

          coverage, which is the central point of contention in the case at bar. Since this case has a

          lengthy procedural history, we do not discuss each motion and order in detail. Rather, we

          include an overview of the procedure leading up to the two orders on appeal, which are

          discussed in detail at the end of this section.

¶ 10          On April 7, 2014, Stonegate filed its first complaint for declaratory judgment, asking the

          court to find that Stonegate was under no obligation to indemnify, defend, or otherwise provide

          coverage for damages caused by the March 28, 2013, fire. Stonegate made three arguments in

          its initial complaint. First, Stonegate argued that Smith breached the duty to cooperate and

          provide information to Stonegate by failing to properly notify Stonegate of the fire and,

          therefore, the “condition precedent” (notice and cooperation) to coverage was breached.

          Second, Stonegate argued that its policy excluded coverage for business pursuits, which,

          according to Stonegate, Smith was engaged in when he was replacing the shower valve.

          Finally, Stonegate argued that the homeowner’s insurance policy it issued to Smith was excess

          coverage to all other insurance on the properties affected by the fire.

¶ 11          On November 12, 2014, Allstate filed a motion to dismiss under section 2-615 of the Code

          of Civil Procedure (735 ILCS 5/2-615 (West 2014)). Allstate argued that Stonegate’s

          complaint should be dismissed due to lack of a justiciable controversy because there was no

          action pending against Allstate at the time. Allstate also argued that Stonegate failed to plead

          sufficient facts to establish a declaratory action because the exclusions cited by Stonegate were

          inapplicable here. Finally, Allstate argued that Stonegate’s allegations regarding notice and

          cooperation were “conclusory and unsupported by any facts.” The court set a briefing schedule,

          but Stonegate amended its complaint in the meantime.


                                                            4
       No. 1-21-0931


¶ 12          On January 14, 2015, Stonegate filed its first amended complaint for declaratory judgment.

          Stonegate’s updated complaint, which now included five separate counts, reiterated many of

          the same allegations as the initial complaint. Under count I (waiver of subrogation), Stonegate

          argued that Association insurance is always primary over a homeowner’s policy, so Allstate

          cannot subrogate. Under count II (waiver of subrogation), it argued that the condominium

          declaration for the Association (to which Stonegate did not have access) may have prohibited

          subrogation actions by Travelers and Allstate. Under count III (“professional, plumbing,

          business pursuits exclusion”), it argued that the damages are excluded from coverage because

          they were caused by Smith’s negligence in the performance of professional, plumbing, and

          business pursuits. Under counts IV and V, Stonegate repeated its arguments.

¶ 13          On February 27, 2015, Allstate filed its second motion to dismiss under section 2-615.

          Again, it argued that Stonegate’s first amended complaint should be dismissed because there

          was no justiciable controversy, as there was no claim pending against Allstate. Allstate also

          argued that all counts should be dismissed because Stonegate improperly comingled multiple

          causes of action in violation of sections 2-613 and 2-603 of the Code of Civil Procedure (735

          ILCS 5/2-603, 2-613 (West 2014)). Regarding counts I and II, Allstate argued that Stonegate

          failed to plead a legally cognizable cause of action, as there were no facts alleged in support of

          its legal theory. Regarding count III, Allstate argued that the policy language of the

          homeowner’s policy did not exclude the type of activity that Smith was engaged in when the

          fire started, so Stonegate’s coverage was not precluded. Finally, Allstate argued that counts IV

          and V should be dismissed because they were conclusory.

¶ 14          On September 15, 2015, the court ruled on Allstate’s second motion to dismiss. The court

          struck counts I, II, IV, and V but gave Stonegate the opportunity to replead them. The court


                                                        5
       No. 1-21-0931


           allowed Stonegate to proceed with count III (“professional, plumbing, business pursuits

           exclusion”).

¶ 15           On October 6, 2015, Stonegate filed its second amended complaint for declaratory

           judgment. Stonegate reduced its allegations to two counts: one count of “professional,

           plumbing, business pursuits exclusion” and one count of “breach of cooperation & notice prior

           to this Lawsuit.” On November 10, 2015, Allstate filed its answer to that complaint. 1

¶ 16           After an extended period of discovery, which included, among other things, Smith’s

           deposition, Allstate filed its first motion for summary judgment on October 17, 2019. Allstate’s

           primary argument against count I was that the plain language of the policy exclusions did not

           preclude Stonegate’s coverage of the fire caused by Smith’s work at the Quigley residence.

           Regarding count II, Allstate argued that Smith’s deposition testimony demonstrated that he

           cooperated with Stonegate regarding the incident, as he spoke with both the firefighters who

           arrived on scene, as well as Stonegate’s investigator, Gunther Polak, who interviewed Smith

           after the incident and stated that Smith had “answered all [his] questions.”

¶ 17           On November 25, 2019, Stonegate filed its response to Allstate’s first motion for summary

           judgment. Stonegate’s response focused on one central argument: Smith’s plumbing work at

           the Quigley residence on the day of the fire is not covered under Smith’s homeowner’s policy

           because that policy excludes professional services, which, according to Stonegate, includes

           plumbing. The court denied the motion not because there was necessarily a material fact in

           dispute but because the court could not decipher which provisions of the homeowner’s policy

           Stonegate was attempting to cite in its argument: “I denied the motion without prejudice. It


               1
                Allstate also filed a cross-claim for subrogation against Smith. Stonegate subsequently moved to
       sever that tort claim from the declaratory action. The court granted Stonegate’s motion, and that case was
       transferred to the law division.
                                                           6
       No. 1-21-0931


          was not due to the defendant not meeting its burden, instead it was because I could not

          distinguish [the] particular policy provisions [that] plaintiff was referring to in its complaint,

          and I didn’t want to guess.”

¶ 18          On October 17, 2019, Allstate filed its second motion for summary judgment, mirroring its

          first motion. Following motion practice, the court held a hearing on Allstate’s second motion

          for summary judgment on May 7, 2021. The court addressed whether Smith’s plumbing

          services at the Quigley residence should be excluded from Stonegate’s coverage because such

          services, according to Stonegate, constituted “professional services,” which are excluded from

          coverage by the text of the homeowner’s policy. The court examined the relevant case law and

          determined that, to qualify as a professional service, the service in question must be primarily

          of an intellectual or mental nature. The court found that Smith’s heating of the pipes that

          ultimately resulted in a fire was manual in nature, rather than mental or intellectual. Because

          the court concluded Smith’s work was a manual service, it held that the professional services

          exclusion did not apply and that Stonegate would not be absolved from providing coverage.

¶ 19          The court also addressed whether Smith was engaged in a “business pursuit,” which would

          also have absolved Stonegate of its coverage obligations under the terms of the homeowner’s

          policy. Regarding this argument, the court found that Stonegate had not shown that “Smith’s

          work was in connection with a business owned or financially controlled by him or related to

          the partnership that he is a member of. He was not in the business—in business as a plumber.”

          As such, the court held that the business pursuits exclusion did not apply.

¶ 20          The court considered the issue of whether Smith had provided notice to, and cooperated

          with, Stonegate. The court found that these issues must be considered separately. On the issue

          of cooperation, it ruled in favor of Allstate, finding that Stonegate was not reasonably diligent


                                                        7
       No. 1-21-0931


          in communicating with Smith and seeking his cooperation and that, once Stonegate asked

          Smith to speak with one of Stonegate’s investigators regarding the fire, Smith did cooperate

          by answering the investigator’s questions. The court did not rule on the issue of notice and set

          a separate briefing schedule and hearing date to address that issue, for which Allstate filed

          another motion for summary judgment.

¶ 21          On July 23, 2021, the trial court held a hearing on the notice issue. The trial court granted

          Allstate’s motion for summary judgment, meaning that all issues had then been addressed and

          resolved.

¶ 22          On August 5, 2021, Stonegate filed its notice of appeal challenging the court’s May 7,

          2021, and July 23, 2021, rulings. Defendant did not file a brief, so we take the instant appeal

          on plaintiff’s brief and the record alone. See First Capitol Mortgage Corp. v. Talandis

          Construction Corp., 63 Ill. 2d 128, 133 (1976).

¶ 23                                                 ANALYSIS

¶ 24          On appeal, Stonegate argues that the fire damage in this case is excluded from coverage

          because (1) Smith was rendering a professional service when the fire started, (2) Smith was

          engaged in a business pursuit when the fire started, (3) Smith failed to provide notice to, and

          cooperate with, Stonegate, and (4) it is “nuts” to assume that Smith’s apparently negligent

          plumbing service at another person’s residence would be covered by his homeowner’s policy. 2

          Before addressing these contentions, we set forth the standard of review.

¶ 25                                           I. Standard of Review

¶ 26          A trial court may grant summary judgment only “if the pleadings, depositions, and

          admissions on file, together with the affidavits, if any, show that there is no genuine issue as


              2
               In the analysis that follows, we refer to this fourth argument as “scope of coverage.”
                                                           8
       No. 1-21-0931


          to any material fact and that the moving party is entitled to a judgment as a matter of law.” 735

          ILCS 5/2-1005(c) (West 2020). The trial court considers these documents and exhibits in the

          light most favorable to the nonmoving party. Home Insurance Co. v. Cincinnati Insurance Co.,

          213 Ill. 2d 307, 315 (2004). We review a trial court’s decision to grant a motion for summary

          judgment de novo. Country Mutual Insurance Co. v. Under Construction & Remodeling, Inc.,

          2021 IL App (1st) 210600, ¶ 23. De novo consideration means we perform the same analysis

          that a trial judge would perform. Country Mutual Insurance Co., 2021 IL App (1st) 210600,

          ¶ 23. “ ‘The construction of an insurance policy and a determination of the rights and

          obligations thereunder are questions of law for the court which are appropriate subjects for

          disposition by way of summary judgment.’ ” Steadfast Insurance Co. v. Caremark Rx, Inc.,

          359 Ill. App. 3d 749, 755 (2005) (quoting Crum & Forster Managers Corp. v. Resolution Trust

          Corp., 156 Ill. 2d 384, 391 (1993)).

¶ 27          “Summary judgment is a drastic measure and should only be granted if the movant’s right

          to judgment is clear and free from doubt.” Outboard Marine Corp. v. Liberty Mutual Insurance

          Co., 154 Ill. 2d 90, 102 (1992). However, “[m]ere speculation, conjecture, or guess is

          insufficient to withstand summary judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill.

          App. 3d 313, 328 (1999). The party moving for summary judgment bears the initial burden of

          proof. Nedzvekas v. Fung, 374 Ill. App. 3d 618, 624 (2007). The movant may meet his burden

          of proof either by affirmatively showing that some element of the case must be resolved in his

          favor or by establishing “ ‘that there is an absence of evidence to support the nonmoving

          party’s case.’ ” Nedzvekas, 374 Ill. App. 3d at 624 (quoting Celotex Corp. v. Catrett, 477 U.S.

          317, 325 (1986)). “ ‘The purpose of summary judgment is not to try an issue of fact but *** to

          determine whether a triable issue of fact exists.’ ” Schrager v. North Community Bank, 328 Ill.


                                                       9
       No. 1-21-0931


          App. 3d 696, 708 (2002) (quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)). We may

          affirm on any basis appearing in the record, whether or not the trial court relied on that basis

          or its reasoning was correct. Ray Dancer, Inc. v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).

¶ 28          “ ‘An insurance policy is a contract between the company and the policyholder, the benefits

          of which are determined by the terms of the contract unless the terms are contrary to public

          policy.’ ” The Hanover Insurance Co. v. MRC Polymers, Inc., 2020 IL App (1st) 192337, ¶ 36

          (quoting State Farm Mutual Automobile Insurance Co. v. Villicana, 181 Ill. 2d 436, 453

          (1998)). In construing the language of an insurance policy, a court must ascertain and give

          effect to the intention of the parties as expressed in their agreement. Villicana, 181 Ill. 2d at

          441. “To that end, terms utilized in the policy are accorded their plain and ordinary meaning.

          [Citation.] We will apply those terms as written unless such application contravenes public

          policy. [Citation.]” Villicana, 181 Ill. 2d at 441-42.

¶ 29                                  II. Professional Services Exclusion

¶ 30          We turn now to the first issue raised by Stonegate in the instant appeal: was Smith rendering

          a “professional service” when the fire started at the Quigley residence? Section II, exclusion

          1(d), of the homeowner’s policy excludes coverage for property damage “[a]rising out of the

          rendering of or failure to render professional services.” Though the homeowner’s policy

          includes a section on definitions, “professional services” is not a defined term. It is therefore

          our task to determine whether Smith’s work qualifies as a “professional service.”

¶ 31          The trial court found that Smith’s work at the Quigley residence did not constitute a

          professional service. In reaching this conclusion, the trial court surveyed the relevant case law

          to determine that the appropriate inquiry must focus on the nature of the conduct at issue when

          determining whether the exclusion applies. Here, the nature of the conduct on the day of the


                                                        10
       No. 1-21-0931


          fire was heating pipes with a torch in a bathroom wall. Focusing specifically on this, the trial

          court held that this conduct was not predominantly mental or intellectual but rather physical or

          manual in nature and concluded the exclusion does not apply. We agree with the trial court’s

          analysis and conclusion.

¶ 32          “ ‘[W]here an exclusionary clause is relied upon to deny coverage, its applicability must

          be clear and free from doubt because any doubts as to coverage will be resolved in favor of the

          insured.’ ” Sentry Insurance v. Continental Casualty Co., 2017 IL App (1st) 161785, ¶ 38

          (quoting International Minerals & Chemical Corp. v. Liberty Mutual Insurance Co., 168 Ill.

          App. 3d 361, 367 (1988)). Moreover, “provisions that limit or exclude coverage will be

          interpreted liberally in favor of the insured and against the insurer.” American States Insurance

          Co. v. Koloms, 177 Ill. 2d 473, 479 (1997). In interpreting “professional services” exclusions,

          courts have adopted an expansive understanding of that term. The term is not limited to services

          for which the person performing them must be licensed by a governmental authority; rather,

          “professional services” encompass any business activity conducted by the insured that involves

          specialized knowledge, labor, or skill, and is predominantly mental or intellectual as opposed

          to physical or manual in nature. Sentry Insurance, 2017 IL App (1st) 161785, ¶ 59; State Street

          Bank & Trust Co. of Quincy, Illinois v. INA Insurance Co. of Illinois, 207 Ill. App. 3d 961, 967

          (1991).

¶ 33          In the case at bar, it was Smith’s heating of the pipes specifically that caused the property

          damage Stonegate seeks to exclude from coverage. The inquiry is whether this activity,

          assuming it does require specialized knowledge, labor, or skill, is predominantly mental or

          intellectual as opposed to physical or manual in nature. Stonegate ignores the established

          standard and fails to assert that the activity at hand is predominantly mental or intellectual. Nor


                                                        11
       No. 1-21-0931


          could it make such an assertion. It would defy common sense to contend that using a flame to

          heat pipes is a predominantly mental or intellectual endeavor. To be clear, we do not hold that

          every type of work that could broadly be categorized as plumbing is per se outside the scope

          of “professional services”; rather, we take the narrower position that the particular activity of

          heating pipes with a torch is neither predominantly mental nor intellectual and, therefore, not

          a “professional service.” In the case at bar, Smith was not a plumber and was to receive no

          money for his work, and as a result, the “professional services” exclusion does not apply here.

¶ 34                                   III. Business Pursuits Exclusion

¶ 35          Having concluded that the professional services exclusion does not apply in the case at bar,

          we turn now to the question of whether the “business pursuits exclusion” absolves Stonegate

          of any liability. As an initial matter, we must note that there appears to be confusion on the

          part of Stonegate regarding which policy provision it wishes us to review. Citing section II,

          exclusion 1(b), of the homeowner’s policy, Stonegate argues that, because Smith “was engaged

          in a business pursuit” when providing plumbing services, coverage is excluded. However, the

          term “business pursuit” does not appear in the language of that cited exclusion. The term

          “business pursuits” does appear in a different document—on page 64 of the homeowner’s

          endorsement. Stonegate appears to conflate these two provisions. Nonetheless, we will read

          Stonegate’s contention charitably and consider the applicability of the provision it specifically

          cites: exclusion 1(b).

¶ 36          Section II, exclusion 1(b), of the homeowner’s policy excludes coverage for property

          damage “[a]rising out of or in connection with a ‘business’ engaged in by an ‘insured.’ This

          exclusion applies but is not limited to an act or omission, regardless of its nature or

          circumstance, involving a service or duty rendered, promised, owed, or implied to be provided


                                                       12
       No. 1-21-0931


          because of the nature of the ‘business.’ ” According to the definitions section of the policy,

          “ ‘[b]usiness’ includes trade, profession or occupation.”

¶ 37          As noted above, at the time that Smith was replacing the shower valve, he had been a

          carpenter (and not a plumber) for over 30 years. He had never been compensated for plumbing

          work, nor was he compensated in this case. Rather, he was doing a favor for a friend. To hold

          that such conduct constitutes a business or a “business pursuit” would be absurd. We construe

          contracts to avoid absurd results. Suburban Auto Rebuilders, Inc. v. Associated Tile Dealers

          Warehouse, Inc., 388 Ill. App. 3d 81, 92 (2009). This exclusion does not apply to Smith’s work

          in the case at bar.

¶ 38                                     IV. Notice and Cooperation

¶ 39          We turn now to Stonegate’s third argument: because Smith failed to provide notice to, and

          cooperate with, Stonegate regarding the fire, Stonegate is not required to provide coverage to

          Smith. Stonegate argues that notice and cooperation are conditions precedent to the

          enforcement of Smith’s insurance policy. As noted above, the trial court considered these

          issues separately, ruling on cooperation in its May 7, 2021, decision and setting a separate

          briefing schedule on the notice issue. The court then granted summary judgment in favor of

          Allstate on the notice issue on July 23, 2021.

¶ 40          In support of its argument, Stonegate cites several provisions in the homeowner’s policy.

          However, Stonegate does not indicate which provisions relate to notice and which provisions

          relate to cooperation. Rather, Stonegate lumps them together and cites broadly to “Section II—

          Conditions,” paragraph 3, which reads as follows:




                                                      13
No. 1-21-0931


                “Duties After Loss. In case of an accident or ‘occurrence,’ the insured will perform

          the following duties that apply. You will help us by seeing that these duties are

          performed:

                a. Give written notice to us of our agent as soon as is practical, which sets forth:

                   (1) The identity of the policy and ‘insured’;

                   (2) Reasonably available information on the time, place and circumstances of

                the accident or ‘occurrence’; and

                   (3) Names and addresses of any claimants and witnesses;

                b. Promptly forward to us every notice, demand, summons, or other process relating

          to the accident or ‘occurrence’;

                c. At our request, help us:

                   (1) To make settlement;

                   (2) To enforce any right of contribution or indemnity against any person or

                organization who may be liable to an ‘Insured’;

                   (3) With the conduct of suits and attend hearings and trials; and

                   (4) To secure and give evidence and obtain the attendance of witnesses;

                d. Under the coverage—Damage to Property of Others—submit to us within 60

          days after the loss, a sworn statement of loss and show the damaged property, if in the

          ‘insured’s’ control;

                e. The ‘insured’ will not, except at the ‘insured’s’ own cost, voluntarily make

          payment, assume obligation or incur expense other than for first aid to others at the

          time of the ‘bodily injury.’ ”



                                                  14
       No. 1-21-0931


¶ 41          Stonegate further alleges that the above notice and cooperation requirements are conditions

          precedent to coverage, citing “Section II—Conditions,” paragraph 6, which reads as follows:

                       “Suits Against Us. No action can be brought against us unless there has been

                 compliance with the policy provisions.

                       No one will have the right to join us as a party to any action against an ‘insured.’

                 Also, no action with respect to Coverage E can be brought against us until the obligation

                 of the ‘insured’ has been determined by final judgment or agreement signed by us.”


¶ 42          Under Illinois law, notice and cooperation are considered under separate frameworks. We

          start with notice. “A policy condition requiring notice ‘[a]s soon as practicable’ is interpreted

          to mean ‘within a reasonable time.’ ” Country Mutual Insurance Co. v. Livorsi Marine, Inc.,

          222 Ill. 2d 303, 311 (2006) (quoting Barrington Consolidated High School v. American

          Insurance Co., 58 Ill. 2d 278, 281 (1974)). “Whether notice has been given within a reasonable

          time depends on the facts and circumstances of each case.” Country Mutual, 222 Ill. 2d at 311-

          12 (citing Barrington Consolidated High School, 58 Ill. 2d at 282). Failing to give reasonable

          notice precludes the right of the insured party to recover under its policy with the insurance

          company. Simmon v. Iowa Mutual Casualty Co., 3 Ill. 2d 318, 321-23 (1954). Our supreme

          court has found that the following factors may be considered in determining whether notice as

          given within a reasonable time: (1) the specific language of the policy’s notice provision, (2)

          the insured’s sophistication in commerce and insurance matters, (3) the insured’s awareness of

          an event that may trigger insurance coverage, (4) the insured’s diligence, and (5) prejudice to

          the insurer. West American Insurance Co. v. Yorkville National Bank, 238 Ill. 2d 177, 185-86

          (2010) (citing Country Mutual, 222 Ill. 2d at 313).



                                                        15
       No. 1-21-0931


¶ 43          In the case at bar, provision “a” under “duties after loss” (quoted above) sets forth notice

          requirements. It does not specify the exact period of time during which notice must be given;

          rather, it requires written notice “as soon as practical.” As mentioned, our courts have

          determined that this phrase means within a “reasonable time.” The record indicates that

          Stonegate received notice regarding the March 28, 2013, fire on April 25, 2013. It appears that

          it was not Smith who initially notified Stonegate. It was a representative of Travelers, the

          company with which the owner of a neighboring damaged unit maintained a policy, who

          notified Stonegate after the owner filed a claim.

¶ 44          It is irrelevant that notice was provided by Travelers rather than Smith. We do not read the

          policy language to require specifically the insured (Smith) to be the party giving notice. What

          is relevant is that notice was provided. Even so, based on the handwritten report of the

          Travelers representative from April 25, 2013, it appears that Smith did contact Stonegate on or

          about April 25, 2013: “Claimant made report but our insured didnt [sic] respond w/his info

          until Today [sic] 4-25-13.” Based on this note, the veracity of which Stonegate does not

          dispute, it appears that Smith contacted Stonegate on April 25, 2013, with information

          regarding the fire.

¶ 45          As to the second factor, we do not find Smith to be sophisticated in matters of commerce

          and insurance. Smith is a carpenter. Though he may have incidentally dealt with matters of

          insurance in the course of his career, we cannot find Smith inherently possesses an intimate

          understanding of insurance coverage. As to the third factor, it does not appear Smith was aware

          that the fire damage could trigger Stonegate’s coverage and indeed thought it would be “nuts”

          to assume that. Regarding the fourth factor, we cannot say that Smith was not diligent, as the




                                                      16
       No. 1-21-0931


          record indicates that he communicated with Stonegate on multiple occasions after the fire.

          Finally, as to the fifth factor, Stonegate has not shown that it suffered prejudice.

¶ 46          Based on the foregoing, we cannot say that notice provided within 30 days of the fire was

          not within a reasonable time. Accordingly, we do not find there has been a breach of the notice

          requirement.

¶ 47          We turn now to the issue of cooperation. “To establish a breach of the cooperation clause,

          the insurance company must show that it exercised a reasonable degree of diligence in seeking

          the insured’s participation and the insured’s failure to participate was due to a refusal to

          cooperate.” American Access Casualty Co. v. Alassouli, 2015 IL App (1st) 141413, ¶ 17 (citing

          Mazzuca v. Eatmon, 45 Ill. App. 3d 929, 932 (1977)). In Alassouli, a representative from the

          insurance company attempted to contact the insured five times via phone; a private investigator

          visited the last known address of the insured; the investigator spoke to neighbors regarding the

          insured’s whereabouts; the investigator learned about the insured’s supposed new address and

          visited it to no avail; and both the representative and the investigator signed affidavits attesting

          to the foregoing. Alassouli, 2015 IL App (1st) 141413 ¶ 10. In Mazzuca, the insurance

          company (1) hired an investigator who visited the last known address and place of employment

          of the insured, (2) sent two letters to the insured, and (3) hired a second investigator to speak

          to relatives of the insured. Mazzuca, 45 Ill. App. 3d at 930-32.

¶ 48          In the case at bar, provisions “b” and “c” under “duties after loss” (quoted above) set forth

          cooperation requirements. However, before even considering the specifics of those provisions,

          we must determine whether Stonegate exercised a reasonable degree of diligence in seeking

          Smith’s participation, as required by Illinois law. The record indicates that Stonegate sent only

          one letter to Smith before sending its denial letter. Moreover, the record shows that Smith was


                                                        17
       No. 1-21-0931


           described as cooperative by Stonegate’s investigator during an interview about the fire. What

           Stonegate has done in seeking participation is far less than what the insurance companies in

           Alassouli and Mazzuca did, and their conduct was still not found to be reasonably diligent.

           Based on our precedent, we find that Stonegate did not exercise a reasonable degree of

           diligence in seeking Smith’s participation, and therefore, Stonegate’s breach of cooperation

           claim fails.

¶ 49           As Smith complied with the notice and cooperation requirements, Stonegate’s coverage

           cannot be precluded on this basis. 3

¶ 50                                           V. Scope of Coverage

¶ 51           In its fourth and final argument, Stonegate contends that the homeowner’s policy’s

           coverage does not extend to Smith’s replacement of the shower valve at the Quigley residence

           that resulted in fire damage. Stonegate argues that it was neither the intent of Smith nor

           Stonegate that the homeowner’s policy would cover liability outside of Smith’s own residence.

           In support thereof, Stonegate cites Smith’s deposition testimony, in which Smith stated that it

           would be “nuts” to assume that his homeowner’s policy would extend to the damages resulting

           from the work he performed at the Quigley residence.

¶ 52           Stonegate’s reliance on Smith’s deposition is misplaced.

                   “Traditional contract interpretation principles in Illinois require that: ‘[a]n agreement,

               when reduced to writing, must be presumed to speak the intention of the parties who signed

               it. It speaks for itself, and the intention with which it was executed must be determined

               from the language used. It is not to be changed by extrinsic evidence.’ ” Air Safety, Inc. v.


               3
                We need not address the applicability of paragraph 6, cited above, because we do not find that
       Smith breached the notice and cooperation provisions. Paragraph 6 is relevant only to the extent there has
       been a breach.
                                                           18
       No. 1-21-0931


              Teachers Realty Corp., 185 Ill. 2d 457, 462 (1999) (quoting Western Illinois Oil Co. v.

              Thompson, 26 Ill. 2d 287, 291 (1962)).

¶ 53          In the case at bar, Smith’s testimony cannot be considered because we have a detailed

          contract (homeowner’s policy) between him and Stonegate that allows us to determine its

          scope. Section II of the policy provides for personal liability coverage:

                       “Coverage E—Personal Liability

                       If a claim is made or a suit it brought against an ‘insured’ for damages because of

                  ‘bodily injury’ or ‘property damage’ caused by an ‘occurrence’ to which the coverage

                  applies, we will:

                       1. Pay up to our limit liability for the damages for which the ‘insured’ is legally

                  liable. Damages include prejudgment interest awarded against the ‘insured’; and

                       2. Provide a defense at our expense by counsel of our choice, even if the suit is

                  groundless, false or fraudulent. We may investigate and settle any claim or suit that we

                  decide is appropriate. Our duty to settle or defend ends when the amount we pay for

                  damages resulting from the ‘occurrence’ equals our limit of liability.”

¶ 54          On the very next page of the policy, a number of exclusions are enumerated. Of relevance

          here are three exclusions regarding which types of premises are not covered under personal

          liability:

                       “1. Coverage E—Personal Liability and Coverage F—Medical Payments to Others

                  do not apply to ‘bodily injury’ or ‘property damage’

                                                          ***

                          e. Arising out of a premises:

                              (1) Owned by an ‘insured’;

                                                          19
       No. 1-21-0931


                              (2) Rented to an ‘insured’; or

                              (3) Rented to others by an ‘insured’;

                       that is not an ‘insured location’ ***.”

¶ 55          If Stonegate had intended to exclude personal liability arising from an insured’s negligence

          at another homeowner’s property, it could have done so in writing here, as it did with the

          inclusion of the three explicit exceptions regarding which premises would not be covered.

          None of these exceptions applies in the present case. We decline to read additional exceptions

          into a contract to cure Stonegate’s post hoc regret for having failed to draft language to

          accurately reflect its purported intent.

¶ 56                                             CONCLUSION

¶ 57          The trial court properly concluded that Allstate has shown there is no genuine dispute of

          material fact. Accordingly, it also properly granted summary judgment in favor of Allstate.

¶ 58          Affirmed.




                                                        20
No. 1-21-0931



                             2022 IL App (1st) 210931


 Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 2014-CH-
                          5853; the Hon. Anna M. Loftus, Judge, presiding.



 Attorneys                Samuel A. Shelist, of Shelist & Peña LLC, of Chicago, for
 for                      appellant.
 Appellant:


 Attorneys                No brief filed for appellees.
 for
 Appellee:




                                         21